Exhibit 10.1

AGREEMENT AND WAIVER

This Agreement and Waiver (the “Agreement”) is entered into as of June 8, 2007,
by and among J. L. Halsey Corporation, a Delaware corporation (“Halsey”),
Commodore Resources (Nevada), Inc., a Nevada corporation (“Commodore”),
ClickTracks Analytics, Inc., a California corporation (“ClickTracks”), Lyris
Technologies, Inc. (“Lyris”), John Marshall (“Marshall”) and Lisa Deverse
(“Deverse” and together with Marshall, “Stockholders” and each a “Stockholder”).

RECITALS

WHEREAS, Halsey, Commodore, ClickTracks, Marshall and Deverse each are parties,
along with certain others, to that certain Agreement and Plan of Merger, dated
as of August 16, 2006 (the “Merger Agreement”), pursuant to which, among other
things, Halsey Acquisition California, Inc., a California corporation (“Merger
Subsidiary”), was merged with and into ClickTracks (the “Merger”) with
ClickTracks continuing as the surviving corporation in the Merger and becoming
an indirect wholly-owned subsidiary of Halsey;

WHEREAS, Section 2.8 of the Merger Agreement provides that the Securityholders
(as defined in the Merger Agreement) may become entitled to receive payment of
an Initial Future Payment Amount and a Final Future Payment Amount (in each case
as defined in the Merger Agreement) on November 15, 2007, and November 14, 2008,
respectively, in the event ClickTracks achieves certain identified future
revenue targets;

WHEREAS, in connection with the Merger Agreement, ClickTracks and Halsey also
entered into that certain Retention Bonus Plan, effective August 18, 2006 (the
“Retention Bonus Plan”), whereby certain employees identified on Appendix A to
the Retention Bonus Plan (the “Participants”) may become entitled to receive
bonus payments if and when the Initial Future Payment Amount and the Final
Future Payment Amount are paid in accordance with the terms of the Merger
Agreement;

WHEREAS, pursuant to Section 9.1 of the Merger Agreement, Marshall, as
representative of the Securityholders (the “Representative”), is authorized and
empowered to, among other things, execute amendments and waivers of the Merger
Agreement and to waive or refrain from enforcing any right of the
Securityholders under the Merger Agreement;

WHEREAS, also in connection with the Merger Agreement, Marshall and ClickTracks
entered into that certain employment agreement, dated as of August 16, 2006,
which was amended and restated as of April 2007 (as so amended and restated, the
“Employment Agreement”); and

WHEREAS, the parties entered into an Agreement and Waiver as of March 13, 2007,
in order to (i) make certain acknowledgements with respect to ClickTracks’
inability to meet the revenue target with respect to the Initial Payment Amount,
(ii) waive certain provisions of the Merger Agreement and (iii) authorize
certain other actions to be taken by ClickTracks and Lyris that might have an
effect on the rights of (a) the Securityholders under the Merger Agreement,

1


--------------------------------------------------------------------------------


(b) the Participants under the Bonus Retention Plan and (c) Marshall under the
Employment Agreement.

WHEREAS, Marshall has chosen to resign and terminate his employment, and in
connection therewith the parties now desire to enter into this Agreement in
order to, among other things, waive certain provisions of the Merger Agreement
and the Employment Agreement and provide for the purchase by Halsey of an
aggregate of 2,226,006 shares of common stock, par value $0.01 per share, of
Halsey (the “Halsey Common Stock”) owned by one or both Stockholders (the
“Shares”).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, in
reliance upon the mutual covenants and agreements hereinafter set forth and
subject to the terms and conditions herein contained, the parties hereto agree
as follows:

AGREEMENTS

1.            Certain Agreements by the Parties.  The parties hereto agree and
acknowledge that the Final Future Payment Amount will not be earned and neither
ClickTracks, Halsey, nor any of their respective affiliates shall have any
obligation to make any payment to the Securityholders with respect to the Final
Future Payment Amount.  Because the Final Future Payment Amount will not be
paid, no portion of the Final Bonus will be earned or ever become payable to any
Participant.

2.            Certain Agreements by Marshall.  Marshall hereby resigns his
employment effective June 23, 2007 (the “Effective Time”) and agrees and
acknowledges that his resignation is (i) neither a termination by Marshall for
“Good Reason,” or a termination by Lyris “without Cause,” as each of those terms
are defined under the Employment Agreement and (ii) does not trigger, or
constitute a reason for Marshall to declare or demand as Representative, the
payment of Accelerated Liabilities under Section 2.8(i) of the Merger
Agreement.  Marshall shall make himself available to Halsey and its affiliates
to consult at a rate of $200 per hour during the remainder of calendar year
2007.  The parties acknowledge that Marshall contemplates providing online
marketing consulting services which shall not be deemed to be a “Competing
Service” nor a “Competing Business,” as each of those terms are defined under
the Employment Agreement.

3.            Marshall’s Waivers and Releases.

(a)           Marshall, on behalf of himself and as Representative, hereby
waives any and all rights he and the Securityholders may have, individually and
collectively, to enforce the provisions in the Merger Agreement with respect to
the payment of the Final Future Payment Amount and irrevocably and
unconditionally releases, acquits and forever discharges Halsey, Commodore,
ClickTracks and each of their respective successors, assigns, officers,
directors, employees, parent companies, subsidiaries and other affiliates, and
legal representatives, of and from any and all Final Future Payment Amount
Released Claims (as hereinafter defined).  As used herein, “Final Future Payment
Amount Released Claims” shall mean any and all charges, complaints, claims,
causes of action, promises, agreements, rights to payment, rights to any

2


--------------------------------------------------------------------------------


equitable remedy, rights to any equitable subordination, demands, debts,
liabilities, express or implied contracts, obligations of payment or
performance, rights of offset or recoupment, accounts, damages, costs, losses or
expenses (including attorneys’ and other professional fees and expenses) held by
Marshall or the Securityholders, whether known or unknown, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, absolute or contingent,
direct or derivative arising out of, based upon, resulting from or relating to
ClickTracks’ failure to achieve the revenue target for, or any non-payment of,
the Final Future Payment Amount.

(b)           Marshall hereby generally releases and forever discharges the
Company Parties (as hereinafter defined) from any and all Claims (as hereinafter
defined), known or unknown, of any kind and every nature whatsoever, and whether
or not accrued or matured, which any of them may have, arising out of or
relating to any transaction, dealing, relationship, conduct, act or omission, or
any other matters or things occurring or existing at any time prior to and
including the Effective time (including but not limited to any Claims against
any of the Company Parties based on, relating to or arising under wrongful
discharge, retaliation, breach of contract (whether oral or written), tort,
defamation, slander, breach of privacy, violation of public policy, negligence,
promissory estoppel, Title VII of the Civil Rights Act of 1964, The Age
Discrimination in Employment Act, The Americans with Disabilities Act, the
Director Retirement Income Security Act of 1974, or any other federal, state or
local law relating to employment (or unemployment), the payment of wages, salary
or other compensation, civil or human rights, or discrimination in employment
(based on age or any other factor)) in all cases arising out of or relating to
Marshall’s employment by Lyris, ClickTracks or any affiliate thereof or
Marshall’s services as an officer or employee of Lyris, ClickTracks or any
affiliate thereof, or otherwise relating to the termination of such employment
or services; provided, however, that this release will not limit or release
Marshall’s entitlement, if any, to any earned but unpaid salary, or accrued
benefits, under the Employment Agreement.  As used in this Section 3(b), Section
3(c) and Section 4, (i) “Company Parties” means any party to this Agreement
other than the Stockholders and any of their respective predecessors,
successors, assigns, parents, subsidiaries and affiliates and each of the
foregoing entities’ respective past, present and future stockholders, members,
partners, managers, directors, officers, employees, agents, representatives,
principals, insurers, attorneys, employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), any person acting
by, through, under or in concert with any of the foregoing entities, and (ii)
“Claims” means any and all claims, complaints, charges, demands, liabilities,
suits, damages, losses, expenses, attorneys’ fees, obligations or causes of
action.

(c)           Marshall hereby covenants forever not to assert, file, prosecute,
commence or institute (or sponsor or purposely facilitate any person in
connection with the foregoing), any complaint or lawsuit or any legal,
equitable, arbitral or administrative proceeding of any nature, against any of
the Company Parties in connection with any released Claims, and represents and
warrants that no other person or entity has initiated or, to the extent within
his control, will initiate any such proceeding on his behalf, and that if such a
proceeding is initiated, Marshall shall accept benefit therefrom.

3


--------------------------------------------------------------------------------


4.            Company Parties’ Waivers and Releases.

(a)           Halsey, on its own behalf and on behalf of the other Company
Parties,  hereby generally releases and forever discharges Marshall from any and
all Claims, known or unknown, of any kind and every nature whatsoever, and
whether or not accrued or matured, which any of them may have, arising out of or
relating to any transaction, dealing, relationship, conduct, act or omission, or
any other matters or things occurring or existing at any time prior to and
including Effective Time (including but not limited to any Claims based on,
relating to or arising under breach of contract (whether oral or written), tort,
defamation, slander, violation of public policy, negligence, promissory
estoppel, or any other federal, state or local law relating to employment or
discrimination in employment) in all cases arising out of or relating to
Marshall’s employment by Lyris, ClickTracks or any affiliate thereof or
Marshall’s services as an officer or employee of any Lyris, ClickTracks or any
affiliate thereof, or otherwise relating to the termination of such employment
or services, or under the Merger Agreement; provided, however, that this release
will not limit or release (i) Halsey’s or any of its affiliates’ rights under
this Agreement or (ii) Halsey’s or any of its affiliates’ rights against
Marshall with respect to any breach of fiduciary or other legal duties as an
officer or any fraudulent or criminal activity.

(b)           Halsey, on behalf of itself and the other Company Parties,
covenants forever not to assert, file, prosecute, commence or institute (or
sponsor or purposely facilitate any person in connection with the foregoing),
any complaint or lawsuit or any legal, equitable, arbitral or administrative
proceeding of any nature, against Marshall in connection with any released
Claims, and represents and warrants that no other person or entity has initiated
or to the extent within its control, will initiate any such proceeding on its
behalf, and that if such a proceeding is initiated, neither Halsey nor the other
Company Parties shall accept benefit therefrom.

5.            Certain Acknowledgements.  Marshall acknowledges that he has read
and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promises made by any Company Party
other than those contained in writing herein, and has entered into this
Agreement freely based on Marshall’s own judgment.  Marshall has been advised by
Halsey to consult with an attorney of Marshall’s choosing before signing this
Agreement.  Marshall understands that he has 21 days to consider this Agreement,
which Marshall agrees is a reasonable amount of time, and that he may choose to
execute this Agreement prior to the termination of such 21 day period but is
under no obligation to do so.  In addition, Marshall understands that he may
revoke this Agreement within 7 days after Marshall has signed it by written
notice to Halsey.  This Agreement shall not become effective or enforceable
until the 7-day revocation period has expired without Marshall’s revocation.

6.                                     Purchase of Shares.

(a)           Halsey agrees to purchase from Stockholders, and Stockholders
agree to sell and convey to Halsey, the Shares for a purchase price of $0.75 per
share, or an aggregate of $1,669,504.50 (the “Purchase Price).  The closing of
the sale and purchase of the Shares specified in this Section 6 (the “Closing”)
shall take place on or before July 1, 2007, such date to be set forth in a
written notice from Halsey to be delivered to Stockholders no later than five
(5) days prior to the Closing (the “Closing Notice”).

4


--------------------------------------------------------------------------------


(b)           At the Closing, (i) Stockholders shall to deliver to Halsey the
Shares duly endorsed to Halsey or accompanied by a stock power duly executed by
the appropriate Stockholder, in form and substance reasonably satisfactory to
Halsey and (ii) the Purchase Price shall be delivered by Halsey to Stockholders,
by bank check or wire transfer of funds to the account or accounts to be
designated by Stockholders.

7.            Stockholders’ Representations and Warranties.  Each Stockholder
jointly and severally represents and warrants as follows:

(a)           The Stockholders have legal capacity to enter into this Agreement.

(b)           This Agreement is a legal, valid and binding agreement of each
Stockholder enforceable against him or her in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, moratorium or other
similar laws relating to creditors’ rights generally and except that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding therefor may be
brought.

(c)           The Shares were acquired pursuant to the Merger in exchange for
2,063,250 shares of common stock of ClickTracks owned by each Stockholder
individually.  Pursuant to the terms of the Merger, each Stockholder was
entitled to receive a certificate for 1,113,003 shares of Halsey Common Stock
but, at the request of each Stockholder, a single certificate representing the
Shares was issued in the name of Marshall.  Accordingly, each Stockholder
understands and agrees that the other Stockholder has an ownership interest in
50% of the Shares, in addition to any interest that may be bestowed on each
Stockholder under California law.

(d)           At the Closing, Halsey shall acquire ownership of the Shares, free
and clear of all liens, claims or encumbrances of any kind whatsoever.

(e)           Each Stockholder has read and understands this Agreement, and has
received the advice of counsel with respect hereto.   In addition to his or her
own obligation to sell the Shares pursuant to this Agreement, each Stockholder
hereby explicitly and irrevocably consents to the sale of the Shares by the
other Stockholder hereunder.

1.1                          8.             Representations of Halsey.  Halsey
represents and warrants as follows:

(a)           Halsey is duly organized, validly existing and in good standing
under the laws of its state of incorporation.

(b)           The execution and delivery of this Agreement by Halsey does not,
and the performance by Halsey of the transactions contemplated hereby will not,
(i) violate, conflict with or result in the violation or breach of, or
constitute a default under, the terms, conditions or provisions of any
agreement, document or instrument to which Halsey is a party or by which Halsey
is bound, or (ii) violate any order, writ, judgment, injunction, decree,
statute, rule or

5


--------------------------------------------------------------------------------


regulation of any court or federal, state or local administrative agency or
commission or other governmental authority or instrumentality applicable to
Halsey; and

(c)           This Agreement is a legal, valid and binding agreement of Halsey
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, moratorium or other similar laws relating
to creditors’ rights generally and except that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding therefor may be brought.

9.             Amendments.  No amendment or waiver of any provision of this
Agreement shall be binding on any party unless consented to in writing by such
party.  No waiver of any provision of this Agreement shall constitute a waiver
of any other provision, nor shall any waiver constitute a continuing waiver
unless otherwise provided.

11.           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be given, and shall be
effective, in the same manner as provided in Section 10.1 of the Merger
Agreement.

12.           Applicable Law.  This Agreement shall be construed, interpreted
and enforced in accordance with, and the respective rights and obligations of
the parties shall be governed by, the laws of the State of Delaware, without
regard for its conflicts of laws principles.

13.           Severability.  Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.  If any provision is held to be invalid or
unenforceable, such provision shall be construed by the appropriate judicial
body by limiting or reducing it to the minimum extent necessary to make it
legally enforceable.

14.           Sections and Headings.  The division of this Agreement into
sections and subsections and the insertion of headings are for convenience of
reference only and shall not affect the interpretation of this Agreement. 
Unless otherwise indicated, any reference in this Agreement to a section or
subsection refers to the specified section or subsection of this Agreement. The
headings in this Agreement are for purposes of reference only and shall not be
considered in construing this Agreement.

15.           Attorneys’ Fees.  If any party hereto brings any action, at law or
in equity, to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to recover from the other party hereto reasonable
attorneys’ fees in addition to any other relief to which such party may be
entitled.

16.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

J. L. HALSEY CORPORATION

 

 

 

 

 

 

 

 

By:

 

/s/ Luis Rivera

 

 

Name:

 

Luis Rivera

 

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

COMMODORE RESOURCES (NEVADA), INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Richard A. McDonald

 

 

Name:

 

Richard A. McDonald

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

CLICKTRACKS ANALYTICS, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Joseph Lambert

 

 

Name:

 

Joseph Lambert

 

 

 

Title:

 

Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

 

 

 

 

LYRIS TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Luis Rivera

 

 

Name:

 

Luis Rivera

 

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

MARSHALL

 

 

 

 

 

 

 

 

/s/ John Marshall

 

 

 

John Marshall, individually and as Representative

 

 

 

 

 

 

 

 

DEVERSE

 

 

 

 

 

 

 

 

/s/ Lisa Deverse

 

 

 

Lisa Deverse, individually

 

 

S-1


--------------------------------------------------------------------------------